EXHIBIT 21.1 SUBSIDIARIES OF REGISTRANT State or Entity Name County % Owned Cardinal Oil & Gas, Inc. Nevada 100% King City Retirement Corporation Oregon 100% Mockingbird Energy, LLC Nevada 100% Mountaineer State Energy, Inc. West Virginia 100% Mountaineer State Operations, LLC Nevada 100% During 2012 the Company dissolved the following inactive corporations: Crown Pointe California 100% Mesquite, LLC Nevada 60% Retirement Real Estate, Inc. Nevada 100% Senior Living Management Payroll Company Texas 100% Villa Residential Care Homes – Arlington I, LP Texas 49% SLM Wedgewood Terrace, Inc. Nevada 100% Windsor House Greenville, LLC South Carolina 100%
